Exhibit 10.2

 

Alliant Techsystems Inc.

 

Amendment to Employment Agreement

with Daniel J. Murphy, Jr.

 

This AMENDMENT is dated as of  Dec. 20, 2005, between Alliant Techsystems Inc.
(the “Company”) and Daniel J. Murphy, Jr. (the “Executive”).

WHEREAS, the Company and the Executive have entered into an Employment Agreement
dated as of February 1, 2004 (the “Employment Agreement”), and the parties now
wish to amend the Employment Agreement.

NOW, THEREFORE, the parties agree that the Employment Agreement is hereby
amended as follows:

1.

 

Subsection 3(f) is amended in its entirety to read as follows:

 

 

 

 

 

(f) You agree that the Company may, at its sole discretion, delay any
compensation including but not limited to salary, bonuses, and stock awards, but
excluding SERP payments subject to Section 4(b) of this Agreement, that are not
fully deductible for federal or state income tax purposes. The Company will
delay only those amounts that would exceed the deductibility levels under
federal or state income tax laws and only until the earliest date at which the
Company reasonably anticipates that the amounts would be fully deductible.

 

 

 

2.

 

Subparagraphs 4(b)(i)(A), 4(b)(i)(F), 4(b)(ii)(A), 4(b)(ii)(F),
4(b)(iii)(A),4(b)(iii)(F), 4(b)(viii)(A) and 4(b)(viii)(F) are each amended by
adding the following provision to the end thereof:

 

 

 

 

 

Notwithstanding the preceding sentence, any SERP payment or series of payments
that initially becomes payable after December 31, 2006 shall be paid in the form
of a lump sum on the later of (1) the first day of the seventh month following
the month of your termination of employment or (2) January 31 of the calendar
year following the calendar year of your termination of employment.

 

 

 

3.

 

Paragraph 4(b)(vi) is amended by adding the following provision to the end
hereof:

 

 

 

 

 

Notwithstanding the preceding sentence, any such lump sum payment that is paid
after December 31, 2006 shall be paid on the later of (1) the first day of the
seventh month following the month of your termination of employment or (2)
January 31 of the

 

--------------------------------------------------------------------------------


 

 

 

calendar year following the calendar year of your termination of employment.

 

 

 

4.

 

Paragraph 4(b)(xiii) is amended by revising the second sentence thereof to read
as follows:

 

 

 

 

 

In addition, if the Company determines that delaying the time any SERP payment
is made would increase the probability that such payment would be fully
deductible for federal or state income tax purposes, the Company may
unilaterally delay the time of the making of such payment or any portion of such
payment until the earliest date at which the Company reasonably anticipates that
the payment will be fully deductible, but not later than twenty-four months
after the date such payment would be otherwise payable.

 

 

 

5.

 

Section 5(d) is amended in its entirety to read as follows:

 

 

 

 

 

(d)           You will not have any rights to these relocation expenses under
this Section 5, unless you commence the relocation process within one year
following your termination from the Company, and have completed such relocation
and submitted all receipts by the end of the twenty-second month following your
termination from the Company. All payments under this Section 5 shall be made by
the end of the twenty-fourth month following your termination from the Company.

 

 

 

6.

 

Subsections 6(d), 6(g) and 6(h) are each amended by adding the following
provision to the end thereof:

 

 

 

 

 

Any payment under this subsection shall be made in a lump sum on the first day
of the seventh month following the month of your termination of employment.

 

 

 

7.

 

This Amendment shall be effective as of January 1, 2005.

 

 

 

8.

 

In all respects not amended, the Employment Agreement is hereby ratified and
confirmed.

 

 

 

 

Date:

12/21/2005

 

By:

/s/ Daniel J. Murphy

 

 

 

 

Daniel J. Murphy, Jr.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Date:

12/20/2005

 

ALLIANT TECHSYSTEMS INC.

 

 

 

 

 

 

 

 

By:

/s/ Keith D. Ross

 

 

 

 

Name: Keith D. Ross

 

 

 

 

Title: Sr. V.P., General Counsel and Secretary

 

 

--------------------------------------------------------------------------------

 